                Case 1-20-40381-nhl            Doc 63        Filed 11/17/20         Entered 11/17/20 10:08:58




                                       UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF NEW YORK

In re Ciav Riverview LLC                                                      Case No. 1-20>4Q381
     Debtor                                                          Reporting Period: 08/01/2020-08/31/2020

                                                                    Federal Tax l.D.# XX-XXXXXXX


                                    SINGLE ASSET REAL ESTATE COMPANIES


    File with the Court and submit a copy to the United States Trustee within 20 days after the end of the month and
    submit a copy of the report to any official committee appointed in the case.
    (Reportsfor Rochester and Buffalo Divisions of Western District ofNew York are due 15 days after the end of
    the month, as are the reportsfor Southern District ofNew York.)

    REQUIRED DOCUMENTS                                                   Form No.           Document      Explanation
                                                                                             Attached     Attached
    Schedule of Cash Receipts and Disbursements                     MOR-1 (RE)
    Bank Reconciliation (or copies of debtor's bank                                              X
    reconciliations)                                                MOR-1 (CONT)
       Copies of bank statements                                                                 X

       Cash disbursements journals
    Statement of Operations                                         MOR-2(RE)                    X
    Balance Sheet                                                   IVlOR-3(RE)
    Summary of Unpaid Post-petition Debts                           MOR-4(RE)                     X
       Copies of tax returns filed during reporting period
    Rent Roll                                                       MOR-5(RE)
    Payments to Insiders and Professional                           MOR-6(RE)
    Post Petition Status of Secured Notes, Leases Payable           M0R-6(RE)
    Cash Flow Projection                                            MOR-7(RE)
    Debtor Questionnaire                                            IVlOR-8(RE)                  X


    I declare under penalty of perjury (28 U.S.C. Section 1746)that this report and the attached documents
    are true and correct to the best of my knowledge and belief.

    Signature of Debtor /s/ Clav Riverview LLC                                                           Date


    Signature of Authorized Individual* /s/ Bo Jin Zhu                                                   Date. 11/16/2020


    Printed Name of Authorized Individual Bo Jin Zhu. Manager                                            Date


    ♦Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a
    partnership; a manager or member if debtor is a limited liability company.




                                                                                                                        FORM MOR (RE)
                                                                                                                                2/2008
                                                                                                                          PAGE1 OF 12
               Case 1-20-40381-nhl                         Doc 63        Filed 11/17/20             Entered 11/17/20 10:08:58




In re Clav Riverview LLC                                                               Case No. 1-20-40381
     Debtor                                                                   Reporting Period: 08/01/2020-08/31/2020

                                                   BANK RECONCILIATIONS
     Continuation Sheet for MOR-1
     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted
     for this page.
     (Bank account numbers may be redacted to last four numbers.)

                                                       Operating                    Tax                          Other
                                                   u
                                                                          r

     BALANCE PER BOOKS


     BANK BALANCE                                  43.65
     (+)DEPOSITS IN TRANSIT 0
     (ATTACH LIST)
     (-) OUTSTANDING                               0
     CHECKS(ATTACH LIST):
     OIHEK(ATTACH                                  0
     EXPLANATION)
                                       O;. i.!,!
     ADJUSTED BANK                                 43.65
     BALANCE *
     *"Adjusted Bank Balance" must equal "Balance per Books"

                                                   1               JJ.                            ^*5


     0




                                                                                                        »■   •
     0




     OTHER
         n/a




                                                                                                                          FORM MOR-1 (CONT)
                                                                                                                                      2/2008
                                                                                                                                PAGE 3 OF 12
              Case 1-20-40381-nhl                          Doc 63      Filed 11/17/20               Entered 11/17/20 10:08:58




In re Clav Riverview LLC                                                                Case No. 1-20-40381
     Debtor                                                                 Reporting Period: 08/01/2020-08/31/2020



                                         STATEMENT OF OPERATIONS (Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
     when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

     INCOME                                                                                                          CLMIILATIVE -FILING I

     Rental Income
     Additional Rental Income
     Common Area Maintenance Reimbursement
     Total Income (attach MOR-5(RE) Rent Roll)
     OPERATING EXPENSES
     Advertising
     Auto and Truck Expense
     Cleaning and Maintenance
     Commissions
     Officer/Insider Compensation*
     Insurance
     Managemetft Fees/Bonuses
     Office Expense
     Other Interest
     Repairs
     Supplies
     Taxes - Real Estate
     Travel and Entertainment
     Utilities
     Other (attach schedule)
     Total Operating Expenses Before Depreciation
     Depreciation/Depletion/Amortization
     Net Profit(Loss) Before Other Income & Expenses
     OTHER INCOME AND EXPENSES
     Other Income (attach schedule)
     Interest Expense
     Other Expense (attach schedule)
     Net Profit(Loss) Before Reorganization Items
     REORGANIZATION ITEMS
     Professional Fees
     U. S. Trustee Quarterly Fees
     Interest Earned on Accumulated Cash from Chapter 11 (see
     continuation sheet)
     Gain (Loss)from Sale ofProperty
     Other Reorganization Expenses (attach schedule)
     Total Reorganization Expenses
     Income Taxes
     Net Profit(Loss)
     '"Insider" is deflned in 11 U.S.C. Section 101(31).




                                                                                                                                             FORM MOR-2(RE)
                                                                                                                                                      2/2008
                                                                                                                                                PAGE 4 OF 12
Case 1-20-40381-nhl   Doc 63    Filed 11/17/20   Entered 11/17/20 10:08:58




                                                                     'j'. .,   '


               '          '•■
           Case 1-20-40381-nhl                  Doc 63         Filed 11/17/20           Entered 11/17/20 10:08:58




In re Clav Riverview LLC                                                     Case No. 1-2Q-4038I
     Debtor                                                        Reporting Period: 08/01/2020-08/31/2020

     BREAKDOWN OF"OTHER** CATEGORY


     OTHER OPERATIONAL EXPENSES
     n/a




     OTHER INCOME

     n/a



     OTHER EXPENSES
     n/a



     OTHER REORGANIZATION EXPENSES
     n/a




     Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
     Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
     bankruptcy proceeding,should be reported as a reorganization item.




                                                                                                                    FORM MOR-2(RE)
                                                                                                                             2^008
                                                                                                                       PAGE 5 OF 12
                                    Case 1-20-40381-nhl                   Doc 63      Filed 11/17/20          Entered 11/17/20 10:08:58




                                                   In re           Clay Riverview LLC                           Case No. 1-20-40381
Debtor                                                           Reporting Period: 08/01/2020-08/31/2020



                                   SUMMARY OF UNPAID POST-PETITION DEBTS



                                                                                      Number of Days Past Due
                                                      Current            0-30          31-60          61-90         Over 91        Total

Mortgage                                                                                                                      0
Rent                                                                                                                          0
Secured Debt/Adequate Protection                                                                                              $7,853,321.
Pavments                                                                                                                      20
Professional Fees
Real Estate Taxes
Other Post-Petition debt (list creditor)         : ■ ,V A.?'""    ""-1




Total Post-petition Debts                                                                                                     $7,853,321.

Explain how and when the Debtor intends to pay any past due post-petition debts.
 Upon sale of real property owned by a subsidiary




                                                                                                                                            FORM MOR-4(RE)
                                                                                                                                                     2/2008
                                                                                                                                               PAGE 8 OF 12
           Case 1-20-40381-nhl            Doc 63         Filed 11/17/20        Entered 11/17/20 10:08:58




In re Clav Riverview LLC                                             Case No. 1-20-40381

      Debtor                                                 Reporting Period: 08/01/2020-08/31/2020



                                         DEBTOR QUESTIONNAIRE
     Must be completed each month. If the answer to any ofthe                         Yes              No
     questions is **Yes'', provide a detailed explanation of each item.
     Attach additional sheets if necessary.
     Have any assets been sold or transterred outside the normal course of                         X
     business this reporting period?
     Have any limds been disbursed from any account other than a debtor                            X
     in possession account this reporting period?
     is the Debtor delinquent in the timely filing ofany post-petition tax                         X
     returns?
     Are workers compensation, general liability or other necessary                                X
     insurance coverages expired or cancelled, or has the debtor received
     notice of expiration or cancellation ofsuch policies?
                                                                                                   X
     Is the Debtor delinquent in paying any insurance premium payment?
     Have any payments been made on pre-petition liabilities this reporting                        X
     period?
     Are any post petition receivables(accounts, notes or loans)due from                           X
     related parties?
     Are any post petition State or Federal income taxes past due?                                 X
     Are any post petition real estate taxes past due?                        X
     Are any odier post petition taxes past due?                                                   X

                                                                                                   X
     Have any pre-petition taxes been paid during this reporting period?
     Are any amounts owed to post petition creditors delinquent?                                   X
     Have any post petition loans been been received by the Debtor from                            X
     any party?
     Is the Debtor delinquent in paying any U.S. Trustee fees?                                     X
     Is the Debtor delinquent with any court ordered payments to attorneys                         X
     or other professionals?
     Have the owners or shareholders received any compensation outside of                          X
     the normal course of business?




                                                                                                            FORM MOR-8(RE)
                                                                                                                     2/2008
                                                                                                              PAGE 7 OF 12
    Case 1-20-40381-nhl   Doc 63                   Filed 11/17/20              Entered 11/17/20 10:08:58




                                                                   Hv V •; ■{         ;l




i
                                                                                •*    ••


                                                         r    » y 1* :y . ^      '/


                             ?      "if.-;:



                                                     /ii.-. 'v:'



                                                                   ■f!    /'. . ■,'..



                             I
                             i




                            iv^ew.. .•^f- -» *#•
                             r.        • ■    •:




                                                                                           ■; ■ ( • ■'•.!   ; ■•.   'i*:;
                            "t-
                                     iiV'r "H."-
     Case 1-20-40381-nhl                           Doc 63           Filed 11/17/20       Entered 11/17/20 10:08:58


                       Bank
                        America's Most Convenient Bank*
                                                                            STATEMENT OF ACCOUNT


              CLAY RIVERVIEW LLC
              DIP CASE 20-40381 EDNY                                        Page:
                                                                                                                     1of2
                                                                            Statement Period:     AugOl 202(Mug 31 2020
              8710 QUEENS 8LVD FL1                                          Oust Rer#:
              ELMHURSTNY 11373                                                                      4377289082-039-E-*-
                                                                            Primary Account                    437-7289082




         Chapter 11 Checking
          CLAY RIVERVIEW LLC
         DIP CASE 20-*038l EDNY                                                                        Account #437-7289082

         ACCOUNT SUMMARY
         Beginning Balance
                                                            43.65                Average CcHiected Balance                   43.65
         Ending Balance                                                          Interest Earned This Period                  0.00
                                                            43.65                Interest Paid Year4o-Date                 0.00
                                                                                 Annual Percentage Yi^d Earned           0.00%
                                                                                 Days in Period                                31

        DAILY ACCOUNT ACTlvnv
        No Transactions this Statement Period




i// 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.coi
0«(>osi(» FDfC Insured/ TO Bank, NA / Eqiul Housing Under
                               Case 1-20-40381-nhl                        Doc 63            Filed 11/17/20              Entered 11/17/20 10:08:58
               wii uii» 5idicincni.                                      ■£.       uciow uic amount oi aeposiis or
                                                                               credit transfers which do not appear
               Subtract any automatic payments,
               transfers or other electronic with
                                                                               on this statement. Total the deposits                              Total     " +
               drawals not previously recorded.                                and enter on Line 2.                                           Deposits •-

               Add any interest earned if you have                       3. Subtotal by adding lines 1 and 2.
               an interest-bearing account.
               Add any automatic deposit or                              4. List below the total amount of                                   Sub Total ■
               overdraft line of credit.                                       withdrawals that do not appear on
                                                                               this statement. Total the withdrawals
               Review all withdrawals shown on this                            and enter on Line 4.
               statement and check them off in your                                                                                      ® Total
               account register.                                                                                                          Withdrawals
                                                                         5. Subtract Line 4 from 3. This adjusted
               Follow instructions 2-5 to verify your                       balance should equal your account
              ending account balance.                                          balance.                                                 0 Adjusted
                                                                                                                                             Balance



             0
             DEPOSITS NOT                                                  O
                                     OOLLAftS         CENTS
             ON STATEMENT                                                 WJTHORAWAUSNOT        DOLLARS         CENTS               WITHORAWALS NOT           DOLURS           CENTS
                                                                          ON STATEMENT
                                                                                                                                    ON STATEMENT




            Total Deposits!                                                                                                          Total

                                                           0                                                                          Withdrawals
                                                                                                                                                                                       O

        FOR CONSUMER ACCOUNTS ONLY                       IN CASE OF ERRORS OR                    FOR CONSUMER LOAN ACCOUNTS ONLY
       QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFER^                                           SUMMARY
                                                                                                                                                           BILLING RIGHTS
       If >«u ncod information about an oloctronic fund transfer or if you believe mere is an    In case of Errors or Questioos About Your Bll;
      error on your bank statement cr receipt reiatng to an electronic fund transfer,
      telephone the bank immediately at (he phone number listed on the front ol your             If yoj think your bHI is wrong, or if you need nvye tf^lormation about a frensection on
      statement or write to;
                                                                                                your biJ. write us at P.O Box 1377. Lewiston, Maine 04243-1377 es soon as
                                                                                                possible. Wo must hoar from you no later than sixty (60) days after wo sent you the
      TO Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                          FIRST bi9 on wriiiyr the error or problem appeared. You can telephone us, but dtfng
     Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the foiiowing information;
     Wo must hear from you no later than sixty (60) calendar days after we sent you the                 Your name ar>d account nurrber.
     Erst statomontupon which the error or problem Erst appeared. When contacting the               -   The dollar amount of the suspected error.
    Bank, please explain as clearly as you can wfiy you believe there is an error or why            • Descnbe the error end explain, if you can, v^y you believe there is an error.
    more information is needed. Please include;                                                       If you need more Informabor^. descrit>e Ihe item you are unsure about
        -   Your name and account number.                                                       You do not have to pay any amount in quesbon wriUe we are investigating, but you
        -   A description of the error or transaction you are unsure abouL                      are still obligated to pay the parts of your bat that are rot in queston. Whi'e we
       ■    The doSar amount and date of the suspected error.                                   investigate your question, we canf>ot report you as desnqueni or take any action to
  When making a verbal inquiry, the Bank may ask that you send us your complaint in             collect the amount you question.
  writing within ten (10) business days after the firsi telephone cal.                          FINANCE CHARGES; ANhough the Bank uses tie Daily Balance method to calculate
  We will investigate your complaint and will correct any error promptly, if we take more       the finance charge on your MoneYine/Overdraft Protection accounHthe term'OOP"
 than ten (10) business days to do this, we win credit your account for the                     or *00* refers to Overdraft Protection), the Bank discloses the Average Daily Batartce
 amount you think is in error, so that yeu have the use of the money during 6ie time it         on the periodic statement as an easier method for yo'j to calculate the fmance
 takes to complete our investigation.                                                           charge. The finance charge begins to accnje on the date advances and other debits
                                                                                                are posted to your account and wU continue until the balance has been paid in KiB.
 INTERESTNOTICE                                                                                 To compute the finance charge, multiply the Average Daily Balance times the Days in
 Total inleresi credited by the Bank to you this year will be reported by the Bank to the       Period times the Daily Periodic Rate (as listed in the Account Summary section on
internal Revenue Service and Stale tax authorities. The amount to be reported will be           the front of Ihe statement). The Average Daily Balance Is calculated by adding the
reported separately to you by the Bank.                                                         balance for each day of the billing cycle, then dividing the total balance by Uie nurriber
                                                                                                of Days in the Billing Cyde. The daily ba'ance is the balance for the day after
                                                                                                advances have been added and payments or credits have been subtracted plus or
                                                                                                minus any other adjustments that might have occurred that day. There Is no grace
                                                                                                period during which no finance charge accrues. Rnance charge adjustments are
                                                                                                included in your total finance charge.
